Exhibit 2.52 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (the “ Agreement ”), dated as of November 24, 2015, is made by and between: a) NewLead Holdings Ltd. , a company established under the laws of Bermuda with a registered address at Canon’s Court, 22, Victoria Street, Hamilton, Bermuda (the “ Company ”), and b) KMA International S.A. , a company with operating address at 82, Vassileos Pavlou, Athens 16673, Greece (the “ Holder ”). (Jointly the Parties and singly the Party) WHEREAS, pursuant to that certain Settlement Agreement, dated as of January 31, 2014, (the “ Settlement Agreement ”) attached hereto as Appendix A, by and between the Company and the Holder, whereby the Holder settled a debt with the Company in the aggregate amount of USD 837,000 (United States Dollars eight hundred thirty seven thousand) (the “ Debt ”); WHEREAS, the Company has authorized a new series of convertible preferred shares of the Company designated as Series A-1 Convertible Preferred Shares, with a $0.01 par value, the terms of which are set forth in the Certificate of Designation of Preferences, Rights and Limitations of Series A-1 Convertible Preferred Shares (the “ Certificate of Designations ”) in the form attached hereto as Appendix A (together with any convertible preferred shares issued in replacement thereof in accordance with the terms thereof, the “ Preferred Shares ”), which Preferred Shares shall be convertible into the Company’s common shares of $0.01 par value each (the “ Common Shares ”), in accordance with the terms of the Certificate of Designations; WHEREAS, the outstanding balance of the Debt as of the date hereof, is USD 820,260 (United States Dollars eight hundred twenty thousand two hundred sixty) due to the Holder (the “ Outstanding Debt ”). WHEREAS, the Company has offered to the Holder to exchange the Outstanding Debt with Preferred Shares worth of USD 600,000 (United States Dollars six hundred thousand) (the “ Settlement Amount ”) in full and final settlement of the Outstanding Debt. WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the “ Securities Act ”), the Company desires to exchange with the Holder, and the Holder desires to exchange with the Company, the Outstanding Debt with Preferred Shares. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and Holder agree as follows: 1.
